 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBakery Salesmen's Local Union 227, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America andClare D. Parker and American Bakeries (Langen-dorf Division), Party in Interest. Case 19-CB 2884June 1, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JLNKINSAND PENELI.0On December 21, 1977, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge's recommendedOrder includes a provision requiring the Employer tocomply immediately with the Union's request togrant Parker the job of long-haul driver as of April I,1977, with attendant seniority and other rights andprivileges. Although the Employer was named asParty in Interest in the complaint, was served with alldocuments and pleadings, and appeared at the hear-ing, it was not named as a Party Respondent. More-over, the General Counsel failed to include in hiscomplaint a request for that remedy, and also appar-ently failed to inform the Employer he was seekingthat remedy until the close of the hearing. We there-fore find that the remedy ordered by the Administra-tive Law Judge is inappropriate. See Pen fand PencilWorkers Union, Local 19593, A FL (Parker Pen (Com-pan'l), 91 NLRB 883 (1950). Accordingly, the afore-mentioned portion of the Administrative LawJudge's recommended Order shall be stricken in itsentirety.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Bak-ery Salemen's Local Union 227. affiliated with theInternational Brotherhood of Teamsters. Chauffeurs.Warehousemen and Helpers of America, Seattle,Washington, its officers, agents, and representatives,shall take the action set forth in the said recom-mended Order, as so modified:I. Delete the last, unnumbered, paragraph of theAdministrative Law Judge's recommended Order.2. Substitute the attached notice for that of theAdministrative Law Judge.)m The Respondent hats excepted to certain credibhlits findings made by theAdninistratise l.aw Judge. It is the Board's established polico not to over-rule an Adminlistrative Law Judge's resolutions with respect to credibilityunless the clear preponderance ,f ;ill of the rele vant evidence convinces usthat the resolutions are incorrect. Stuandard Dry HWiall Products. Inc.. 91NliRB 544 (1950), enfd. 188 F.2d 362 i('A 3, 1951). 'We have carefullyexamined the record and find no basis for reversing his findings.2 We also clarify the Administrative Iav Judge's award of backpay tomake cleat that Respondent's hackpa? liahility is terminated 5 days afterreceipt hby the (Charging Party Mlid the Fnplphiser ccf Respondent's request togrant the Charging Party the April I long-haul driver position discriminato-t'-i denied hint Mlillri, rt l.ola t nit,n :'l i ?711 oic the Irniled Brotherhoodo't Carpetnlen and Joiner ( 4 J *cr ii , .4 c 1. ( lO ( 4neri in Rigger, Inc ), 193995 (1971 i.I he Adcmiistratse iaus Jnludgge lad;ierterint) failed to crinform the no-tice to his recommennnded Order.APPENDIXNoi ll( ' To MEMBiRSPosiI )D BY ORDI)IR 01 r TiiiNAI'IONAI. LABOR RiI .AIIONS BOARDAn Agency of the United States GovernmentW-. w .li NOI tell employees of American Bak-eries (Langendorf Division) that we caused oneof our members to be given a job instead of anonmember, because of the latter's lack of mem-bership status.Wi witL. NOI cause the aforesaid Employer toprefer one of our members for a job instead of anonmember. because of the latter's lack of mem-bership status.Wl: WILLI, NOI in ans other manner interferewith, restrain, or coerce employees of the afore-said Employer in the exercise of rights guaran-teed them in Sectioni 7 of the Act.W .WiiL request said Employer to give ClareD. Parker the job of long-haul driver as ofApril 1, 1977. together with attendant seniorityand other rights and privileges, which job wecaused the Employer to give, instead, to one ofour members.Wit wili make said Parker whole for any losshe may have sustained, plus interest, by our236 NLRB No. 64656 BAKERY SALESMEN'S LOCAL UNION 227causing him not to get a job with said Employerof long-haul driver as of April I. 1977.BAKERY SALESMEN'S LOcAI. UNION 227,AFFILIATED WITH TtIE IN1E RNAI()N AI.BROTHERHOOD OF TEAMSISERS. CIAUI IFFitRS.WAREHOUSEMEN AND HELPE:RS ()F AMIE-RI(ADECISIONSTATEMENT OF THE CASEFSTANLEY GILBERT. Administrative Law Judge: Basedupon a charge filed by Clare D. Parker. an individual. onApril 6, 1977, the complaint herein was issued on May 24,1977. The complaint alleges that Bakery Salesmen's LocalUnion 227. affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, hereinafter referred to as Respondent or Local227, violated Section 8(b)(2) and (I)(A) of the NationalLabor Relations Act, as amended (one incident of the lat-ter). The complaint was amended at the start of the hearingto allege the filing of an amended charge on September 20,1977. and an allegation of a second incident violative ofSection 8(b)(l)(A) of the Act.Respondent by its answer, as amended, denies that itviolated the Act as alleged in the complaint, as amended.Pursuant to notice, a hearing was held before me in Seat-tle, Washington. on September 27 and 28. 1977. Appear-ances were entered on behalf of all parties. including the"party in interest," American Bakeries (Langendorf Divi-sion), hereinafter referred to as the Companyv or Emploxer.Briefs were timely) filed by the General Counsel and coun-sel for Respondent.Upon the entire record m in this case and from m, obser-vation of the witnesses as thev testified, I make the follow-ing:FINDIN;S oF FA('I[ TiE BL SINESS F iTH E MPI.()Y R IN, '()[ 1)The Employer is, and has been at all times materialherein, a Washington State corporation with an office andplace of business located at Seattle, Washington. It is en-gaged in the business of production and wholesale salesand deliveries of bread and bakery products. During thepast 12 months, which period is representative of all timesmaterial herein, it sold and shipped, from its Seattle facil-ities, finished products valued in excess of $50,000 topoints outside the State of Washington, and it purchasedand caused to be transferred and delivered to its Seattlefacilities goods and materials valued in excess of $50,000which were transported to said facilities directly fromStates other than the State of Washington. During saidpast 12 months the Employer had a gross volume of retailsales in excess of $500,000.As is admitted by Respondent, the Emplover is, and hasbeen at all times material herein, an emploxer engaged inI In (jeneral ( ounsel's brief Ihere ere unopposed inolilln to, i)orreL thetranscript. a5id mollions hoae been gralnted lid the Ir;lnsi rlp tori-rcctldcommerce within the meaning of Section 2(6) and (7) ofthe Act.11 THE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondent, it is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.III THE UNFAIR LABOR PRACTICESChronological Summary of Undisputed FactsThe Company employs various classifications of em-ployees including transport drivers who are represented byRespondent and transport maintenance personnel who arerepresented by a sister local of Respondent, Local 44.Llovd Menzel, the Company's garage superintendent sinceFebruary 1969. posted a notice dated March 23, 1977, ofan opening "for the 5th trip on the Berkeley transport." 2The "Berkeley transport" is the term used by the Companyto describe the truck run of close to 2 days to Berkeley andother points. Other transport drivers make "local" runs.Both categories of drivers are, and were at the time mate-rial herein, represented by Respondent. Garage mainte-nance men are, and were at the time material herein, repre-sented by Local 44. Menzel supervises and does, and hasdone for several years. the hiring and firing of transportdrivers and garage maintenance men. During the time ma-terial herein, Lloyd Carter, regional manager of AmericanBakeries, was acting as manager of its Seattle plant, theplant involved herein.Parker. during the time material herein, was employed asa garage maintenance man. He has been employed by Re-spondent since February 1973. On occasions he was a reliefdriver substituting for transport drivers, and had made,prior to September 1976, four to six Berkeley runs and anumber of local runs. At the time material herein and for1-1/2 to 2 years prior to the hearing, Parker was qualifiedas a driver. There is no dispute as to his qualifications forthe job of driver and in the latter part of April 1977 hebecame a temporary driver apparently for the "longhaul"or Berkeley runs. and thereafter became a member of Re-spondent.Wendell Vern Chittick was employed by Menzel on Sep-tember 18. 1976, as a temporary driver, substituting forpermanent, full-time drivers who were on vacation or ab-sent for some other reason (in place of Parker). Shortlyafter he was hired he became a member of Respondent.Parker was the only person to bid on the aforesaid post-ed job. but it was awarded to Chittick in the latter part ofMarch and he began working as a permanent, full-timelong-haul driver on April 1, 1977. Shortly after Chittickwas awarded the job. both Chittick and Parker, individ-uallv, had a conversation with John Tran, secretary-trea-surer and an admitted agent of Respondent, with regard tothe job being given to Chittick instead of Parker.: hi joih W.al a: permnlrient job as opposed lo a temporary job and Is alsoicferred tor :* Iong-h.lil transport drier657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe IssuesThere are three issues in this case raised by the com-plaint and answer thereto:1. Whether Respondent's conduct with respect to theawarding of the aforementioned posted job to Chittick wasviolative of Section 8(b)(2) of the Act;2. Whether, in the aforementioned conversation be-tween Tran and Chittick, Respondent, by statements ofTran, violated Section 8(b)(l)(A) of the Act; and3. Whether, in the aforementioned conversation be-tween Tran and Parker, Respondent, by statements ofTran, violated Section 8(b)(l)(A) of the Act.Although the conversations Tran had with Chittick andParker occurred after the awarding of the job to Chittick,they will be considered first, since they have a bearing on aresolution of the issue with respect to the awarding of thejob to Chittick instead of Parker.A. The Violations of Section 8(b)(l)(A)Chittick, when called as a witness by the General Coun-sel, testified that "just prior to the first day of April" hewent to Respondent's office to pay his dues, at which timehe met Tran for the first time and had a conversation withhim about his getting the posted job (ostensibly instead ofParker). He further testified that the following statementcontained in his pre-trial affidavit is in accord with hisrecollection of the incident.I made a trip to Seattle and spoke to Tran alone in hisoffice. I asked what was going on, and he told me thatI was going to work. He said he'd looked at the booksand found I was an all-paid-up member, and so hewent to bat for me. He said he'd checked the booksbefore doing anything about it. He indicated thatClare Parker had also wanted the job. He said hebacked me because I was already a Local 227 mem-ber. There was absolutely no discussion of a bargain-ing unit or bargaining unit members. I don't recall anytalk about jurisdiction at that time.Tran was never questioned about the above testimony.When Chittick was called as a witness by Respondent,he testified that he "can't say for sure" whether Tran usedthe words "227 member" or "227 man," but he furthertestified that he could not recall ever hearing the term "227man" used. There is credible testimony in the record thatthe terms "44 man" or "227 man" are used to indicate theclassification of an employee by the bargaining unit towhich he belonged.I am of the opinion that Chittick's uncontradicted testi-mony set forth hereinabove should be credited and that itwould be inappropriate to infer that Tran referred to himas a "227 man" instead of a "Local 227 member." I doinfer, however, that Chittick must have reasonably under-stood from what was stated to him by Tran, that he (Tran)intervened on his (Chittick's) behalf in the Company's de-termination of to whom to award the long-haul job becausehe (Chittick) was a member of Local 227 and Parker wasnot.Parker also had a conversation with Tran shortly afterChittick was awarded the job for which Parker was theonly one to bid.3It appears from Parker's credited testi-mony that he went to Respondent's office to talk to Tranabout the award of the job to Chittick after Menzel toldhim that Chittick was given the job, and that Carter and"the Union" had so decided, because Carter "didn't wantto make waves with the Union" and he (Parker) "wasn't amember of 227."4Parker testified that he walked into Tran's office andasked him why Chittick got the job and that Tran "said hewas a 227 member and he paid his dues and that he wouldstand behind him a hundred percent." Parker further testi-fied that Tran "also said I wasn't a 227 member." Parkeralso testified that he asked Tran "if the company had anysay-so of who they put on any job and he [Tran] said no."Parker further testified that there was no mention of "bar-gaining units" or "work jurisdiction."Tran admitted that he had a conversation with Parker inwhich Parker asked him "why Chittick got the job insteadof himself." He testified that he "expressed the fact thatChittick ...had been working since September of the pre-vious year." He also testified that he made no statement"as to the reason why Chittick got the job" instead of Par-ker. He subsequently testified that he stated to Parker thathe did not know the Company's reason, that he supportedChittick for the job, and that he "told the company I thinkwhat they should do is move him [Chittick] as a vacationman into the job."Parker was the more convincing witness, and, moreover,the statements which he testified Tran made are substan-tially the same as Tran's statements to which Chittick testi-fied without contradiction. Although Parker admitted thatTran "probably" said that Chittick had been a relief driverfor about 6 months and that he also said it was "sort offair" that he get the job, said admission is no basis fordiscrediting his above described testimony. It is noted thatTran was not questioned as to whether he made the state-ments attributed to him by Parker and therefore Parker'stestimony with respect thereto was not categorically de-nied. In the circumstances, I am of the opinion thatParker's testimony should be credited.The legal issue remains as to whether or not the state-ments made by Tran to Chittick and Parker constitute vio-lations of Section 8(b)(1)(A) of the Act. While no case wascited to me that was directly in point, I am of the opinionthat the statements did restrain and coerce employees with-in the meaning of said section. In effect, the statementsamounted to a confession that Respondent had caused theEmployer to award the job to Chittick because he was amember of Respondent and Parker was not, conduct whichwould be violative of Section 8(b)(2) of the Act (as foundhereinbelow). It would follow that statements to employeesof the Company that Local 227 had engaged in such un-lawful conduct would tend to restrain and coerce said em-ployees within the meaning of Section 8(b)(l)(A) of theAct.It is noted that Chittick was on layoff status when the bid notice wasposted and therefore was unaware of it4 Menzel testified that he told Parker that he did not get the job becausehe was not a member of L ocal 227. and he did not den) the other portion ofParker's testimony of what he (Menzel) said to Parker658 BAKERY SALESMEN'S LOCAL UNION 227B. The Violation of Section 8(b)(2)The issue with respect to the allegation of a violation ofSection 8(b)(2) of the Act is whether Respondent did cause,or attempt to cause, the Employer to award the job to Chit-tick instead of Parker because the former was a member ofLocal 227 and the latter was not. In effect, Respondent'scounsel did admit at the hearing that, if such were thefacts, they would require a finding of a violation of Section8(b)(2).5 However, at the hearing and in his brief, counselfor Respondent contends that Respondent's actions werebased upon provisions in its contract with the Companyand/or an established practice, Set forth hereinbelow arefindings of fact, based upon credited testimony, which arepertinent to a resolution of the aforementioned issue.It is found from uncontradicted and credited testimonyof Menzel that he did the hiring and firing of the Emloyer'sdrivers. It is also found from the credited and uncontra-dicted testimony of Menzel and Parker (and admitted inthe testimony of Resondent's representatives) that Menzelintended to give the new job to Parker until he was in-structed by Carter to give the job to Chittick. The eventsleading up to said instruction, and an analysis thereof, areset forth hereinbelow.Edward Tyler, business agent of Respondent, whencalled as a witness by Respondent, testified that, in mid-March 1977, he and Tran were in the Company's "plant"when "there was a message passed" to them that Menzelwanted to talk to them and so they went to the "shop":that Menzel informed them that he was planning on put-ting on a new run; that he had a man in the garage (a"Local 44 man") that he wanted to put on it; that he plan-ned to put the job up for bid; and that Tran said it "wasfine with him." It is noted, however, that, when he wascalled as a witness by General Counsel, he testified that hedid not know how Respondent "learned of the job beingposted for bid." Tran, when he was called as a witness byGeneral Counsel, testified that in the first part of March hereceived a telephone call from Menzel. His testimony as totheir conversation on the telephone is that Menzel in-formed him that the Company "was thinking about puttingon another run"; that Menzel said he "was going to put itup for bid, and if nobody bid on it, his intent was to haveClare [Parker] bid on it"; and that he "told him all right."He further testified that he thereafter talked only' one timeto management and that it was in Carter's office.Menzel did not testify to any meeting or conversationwith Tran or any other representative of Respondent con-cerning the new job prior to a meeting in Carter's office,6nor was he questioned about any such meeting or conver-sation. He further testified that he sent a copy of the postednotice to Respondent, but Tran testified it was never re-ceived. Therefore, it is apparent that Tran must have beenadvised of the new job and notice with respect to it eitherThis admission is supported by Radio Officers' 'Unon of the CommercialTelegraphers Lnion, A4 FL IA H. Bull Steamurhip Compane/ v N L R B.. 347U.S. 17 (1952)The meeting in Carter's office {attended by Tran, TNler. Menzel. andCarter) was with respect to the a.iarding of the new jobby telephone (as Tran testified) or in a meeting with Men-zel in the garage (as Tyler testified); and that, whichever itwas, Tran did not originally oppose Menzel's intention togive the new job to Parker. The only witness who testifiedas to how the meeting in Carter's office happened to bearranged is Tyler. He testified without contradiction, andhis testimony is credited, that, I or 2 days before the meet-ing in Carter's office, he and Tran met with Menzel inRespondent's garage and discussed the new job. Accordingto his credited testimony, "Menzel said that Parker was theonly one who bid the job," and "at that point John Trandiscussed the name of Chittick." He further testified thatTran said "that Chittick was the man to have that job"because "he was presently working in that capacity" andbecause of "the past practice and the historic way of goinginto that job was through qualifications and this man wasqualified to do this." 7 According to Tyler's credited testi-mony, Menzel disagreed and it was "decided," at Tran'ssuggestion, to meet with Carter. It is inferred from thecredited testimony that, prior to his raising of Chittick'sname with Menzel and after he was informed of the newjob and Menzel's intention to give it to Parker, Tran dis-covered that Chittick was a member of Respondent andwas employed as a temporary driver by Respondent.Three witnesses testified with respect to the meeting inCarter's office: Tran, Tyler, and Menzel. Carter was sub-poenaed by General Counsel but did not comply there-with.Tran testified that Menzel said "that he wanted Parkerto have the job"; that he was "the only one that ...bidfor the job"; and that he responded that he thought Chit-tick "had a right to the job."Tran's testimony continues as follows:THE WITNESS Well, my way of explaining it was that Ithought that Vern Chittick, who had been workingthere since September of the previous year, had paidhis dues in effect as far as putting time in and beinglaid off on every other week, or something of this na-ture. You see, he'd work for a month maybe and thengo for a week or two without a job, and then he'dwork another month, a month-and-a-half, and go aweek or two without a job,8and I thought that throughnatural progression and historically in the companythey move people from the vacation spot into the per-manent work, So, mine was to bring this up to himand remind him of this fact.Tran further testified that Carter agreed with him and stat-ed that "it's only right that the man comes up through theranks." Tran also testified that he "could have mentioned"that Chittick "should have some sort of seniority," that he"figured that he [Chittick] was pretty close to the sixmonths or over the six months to have some sort of senior-ity." In addition, Tran testified that Carter "indicated" that"he [Carter] was going to contact his higher-ups," and thatIt is noted that Parker was also qualified and had served as a reliefdriver prior to Chtltick's employment, but was not a member of Local 227 atthe time he substituted for transport drivers.It is noted that Chittick did not work during the entire month of Febru-ary 1977659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe (Tran) thought Bernard Fordan "would be the man thathe would contact."Tyler testified that Menzel stated as his reasons that Par-ker should have the job because he had been employed"for eight years," that he was qualified "to drive the run,because he'd done it before" and that he was the only onewho bid for the job. In essence. Tyler corroborated Tran'stestimony as the reasons he advanced for giving the job toChittick. When he was asked on cross-examination by theGeneral Counsel whether Tran explained "why six monthswas an important feature," Tyler testified that he could notrecall.Menzel testified that he took the position at the meetingthat Parker was entitled to the job because he was the onlyone to bid, that he was eligible to bid on a "seniority ba-sis," and "that Chittick couldn't bid on it because hehadn't worked for us for a year, according to the contract."He further testified that Tran "admitted that Chittickwasn't entitled to bid." Menzel further testified that, whenhe took the position that Chittick was not eligible to bid.Tran responded that Chittick had worked for the Companywith the idea that he would probably be on steady,9that hehas "done a good job" for the Company, "so I think heshould be entitled to it." Menzel also credibly testified thateither Carter or Tran said that Parker is not entitled to thejob because he is not a member of Local 227 and that "227members should be bidding on the job." Menzel furthercredibly testified that Carter did not say that he was goingto check with someone and that at the meeting Carter in-structed him to give the job to Chittick.'? In addition Men-zel credibly testified that he told Parker that the reason hedid not get the job was that he was not a member of Local227.I credit Menzel's testimony that either Tran or Carterstated that Parker should not get the job because he is nota member of Local 227.It is apparent from the record that, but for the interven-tion of Respondent's representatives on behalf of C'hittick,Parker would have been given the job on which he bid. It isinferred from the above credited testimony of Menzel as towhat was said at the meeting in Carter's office and so towhat he told Parker the reason was he did not get the job,from the credited testimony of Chittick and Parker as to9 Menzel testified that when he hired Chittick he told him iI was for a"temporary" job and did not recall telling him anything to lead him tobelieve that he was going to get a permanent job.10 Fordan, the Company's manager of industrial relations and personnel,testified that Carter consulted him about giving the job to Parker who w;lsa member of Local 44 and the only one to hid: that he asked Carter if therewas someone entitled to bid who was on layoff: that Carter said he did notknow and would get back to him; that the next daty C arter called andreported that there was a relief man who had been periodicills laid off; thathe told Carter that "under our agreement with Local 227 it wits our obhga-tion to recall people from layoff in the position they were laid off:. and thathe suggested to Carter "that he do that in this case." It Is apparent fromFordan's testimony that at least the first conversation which he related ha -ing with Carter could not have been after the imeeting in ('arter's office(attended by Tran. Tyler, Menzel. and Carter), because it appears thitlaccording to what was said, Carter knew nothing about Chittick. While it spossible that the second conversation occurred after said meeting, it wouldnot appear to be of an) significance because the uncontradicted and crcdit-ed testimony of Menzel reveals that, before the meeting concluded. ( Carterinstructed him to give the job to Chittick.what I ran told each of them why Chittick, and not Parker,got the job, and from the credited testimony of Parker as towhat Menzel told him was the reason he did not get thejob, that the governing factor in awarding the job to Chit-tick, and not to Parker, was the former's membership inLocal 227 and the latter's lack of membership therein. It isconcluded, based upon said inference, that Respondentcaused the Employer to award the job to Chittick, and notto Parker, in violation of Section 8(b)(2) of the Act. RadioOfficers' Union v. N.L. R. B. supra.The main thrust of Respondent's defense is that it wasrequired under its contract with the Company to enforce itby insuring that Chittick was awarded the job. It relies ontwo provisions in the contract. The first is the provision asto seniority which provides that "Seniority shall not applyto any employee until he or she shall have been employedby a particular Employer for a period of six (6) consecutivemonths." Since it cannot be said that Chittick was em-ployed for six consectlive months.tthis provision does notappear to aid Respondent. The second provision reliedupon is that with respect to bidding. Said provision states:"Employees may not bid until they have been employedfor one (1) year." Inasmuch as Chittick was employed byRespondent for various periods over a span of a little morethan 6 months, the provision with respect to bidding is ofno aid to Respondent. Even if the contract were construedto validly limit the opportunity to bid only to employeescovered under the contract (and necessarily members ofLocal 227) it would appear that neither Chittick nor Parkerwas eligible to bid and I would be left with the conclusionthat the governing factor in awarding or not awarding thejob was membership in Local 227. Respondent also argues,in effect, that it was proper for it to seek the job for Chit-tick because he was entitled to it under past practice. Al-though there is testimony of industry practice, there is noprobative evidence that the Employer followed a practicewhich would have entitled Chittick to the job.IV Itil: I IF i (l OfI 1Il It:NFAIR LABOR PRA(C-ICES UIPON(OM M :R( tThe unfair labor practices of Respondent set forth insection 111. above. occurring in connection with the opera-tions of the Employer, described in section 1. above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.V tIHt REMEDYIt having been found that Respondent has engaged inunfair labor practices, it will be recommended that it beordered to cease and desist therefrom and take certain af-firmative action deemed necessary to effectuate the poli-cies of the Act.It has been found hereinabove that the Respondentcaused the Employer. named as party in interest herein, toi As stited hereinbolb e. (bhittick did not work for the t mploer duringthe entltc moiitli orf I chrtl ar660 BAKERY SALESMEN'S LOCAL UNION 227deny Clare D. Parker a job as a permanent long-haul driver(which commenced on April 1, 1977), because he was not amember of Respondent at the time, in violation of Section8(b)(2) of the Act. Accordingly, it will be recommendedthat Respondent be ordered to request of said Employerthat Parker immediately be given said job with attendantseniority and other rights and privileges retroactive toApril 1, 1977. It will be further recommended that Respon-dent make Parker whole for any loss he mav have sus-tained by not being awarded said job from April 1, 1977.up to the time said request is received by the Employer,together with interest thereon to be computed in the man-ner prescribed in F. W Woolworth Comparen. 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977).2In his brief the General Counsel contends that it wouldbe appropriate to order the Employer to comply with Re-spondent's request. Unfortunately, none of the cases citedby General Counsel appears to afford a precedent for suchan order. However, it is apparent that, should the Em-ployer fail to comply with the request, the unfair laborpractice will not be wholly remedied. for Parker will havebeen, and will continue to be, denied the benefits of the jobwhich Respondent unlawfully caused to be denied him.The only alternative to such an order upon the Employerwould be to order Respondent to continue to make Parkerwhole for any loss sustained by him until the Employercomplies with Respondent's request. I am not satisfied thatthis would be equitable because, by denying said request,the Employer could force Respondent to reimburse Parkerfor his loss for an indefinite period of time extending, per-haps, for years. Since the Employer was named as a partsin interest, an appearance was entered on its behalf.through its representative at the hearing the Employer wasapprised of the facts placed in the record, and in siew ofthe broad provisions of Section 10(c) of the Act, I am ofthe opinion that it would be appropriate in this case toorder the Employer to comply with the above-prescribedrequest. Although such an order would require the Em-ployer to take affirmative action, such action would causeit no monetary loss and would, in no way, prejudice it. It isnoted that, had it not yielded to Respondent's unlawfulinsistence that Parker not be given the job.03 the need tomake Parker whole would not have arisen, because, as therecord discloses, Parker would have been given the job.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONC LUSIONS OF LAW.1. American Bakeries (Langendorf Division) is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(h)( 1)(A) of the Act by: See. generally,. Ios Plumh inr .Hcal,tne ( , 138 NiRB 716 (1962)The complaint does not alleg e that hc Elmploser, h, s. e doing, swlIlledSec, 8(a(3l) and II) of Ihe Act, since Ihere ias no charce filied a;.lnmr IheEmployer.its representative telling each of two employees that hecaused the Employer not to give the job of long-haul drivercommencing on April 1, 1977, to Parker because he wasnot, at the time, a member of Respondent.4. Respondent violated Section 8(b)(2) of the Act bycausing the Employer to deny Parker the job of long-hauldriver commencing on April 1, 1977, because he was not,at the time, a member of Respondent.Uipon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER 14The Respondent, Bakery Salesmen's Local Union 227,affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Seat-tle, Washington, its officers, agents, and representatives,shall:I. Cease and desist from:(a) Telling employees of American Bakeries (Langen-dorf Division) that it caused one of its members to be givena job, instead of a nonmember, because of the latter's lackof membership status.(b) Causing the aforesaid Employer to prefer one of itsmembers for a job instead of a nonmember because of thelatter's lack of membership status.(c) In any other manner interfering with, restraining, orcoercing employees of American Bakeries (Langendorf Di-vision), in the exercise of rights guaranteed under Section 7of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Request American Bakeries (Langendorf Division)that it immediately give Clare D. Parker the job of long-haul driver as of April 1, 1977, with attendant seniority andother rights and privileges.(b) Make said Parker whole for any loss he may havesuffered by' its causing said Employer not to give him saidjob as of April I, 1977, in the manner set forth in the sec-tion hereinabove titled "The Remedy."(c) Post in its business offices and meeting hall copies ofthe attached notice marked "Appendix." Is Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by an official represen-tative of Respondent, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to its members are custom-arily posted. Reasonable steps shall be taken by the Re-'4 In the exent no exceptions are filed as provided by Sec. 102.46 of theRules lnd Regula.tions of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec102.48 of the Rules anid Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed wais.ed for all purposes~ In the event that this Order is enforced by a Judgment of aUnited State Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the t nited States Court of Appeals Enforcing an Order ofthe Ntlonnal I.abor Relations Board "661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Mail to the Regional Director for Region 19 signedcopies of the aforesaid notice attached hereto for postingby American Bakeries (Langendorf Division), if it sowishes, at its premises in Seattle, Washington, in placeswhere notices to employees are customarily posted.(e) Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondent had taken to comply herewith.American Bakeries (Langendorf Division) is hereby or-dered to comply immediately with the above-ordered re-quest from the above-mentioned Union.662